Case 21-30080-hdh11 Doc 8 Filed 01/19/21                  Entered 01/19/21 13:37:48            Page 1 of 5


Patrick J. Neligan, Jr.
State Bar. No. 14866000
Douglas J. Buncher
State Bar No. 03342700
John D. Gaither
State Bar No. 24055516
NELIGAN LLP
325 North St. Paul, Suite 3600
Dallas, Texas 75201
Telephone: 214-840-5333
Facsimile: 214-840-5301
pneligan@neliganlaw.com
dbuncher@neliganlaw.com
jgaither@neliganlaw.com

PROPOSED COUNSEL FOR DEBTORS

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                            §                CHAPTER 11
                                                  §
NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-sgj11
OF AMERICA                                        §
                                                  §
and SEA GIRT LLC,                                 §                CASE NO. 21-30080-hgh11
                                                  §
          DEBTORS1                                §                Joint Administration Requested


                                 AMENDED NOTICE OF HEARING
          PLEASE TAKE NOTICE that a hearing on the following pleadings has been scheduled

for Wednesday, January 20, 2021 at 2:00 p.m. Central Time before the Honorable Harlin D.

Hale, at the Earl Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom #3,

Dallas, TX 75242:

          1.     Debtors’ Emergency Motion for an Order Directing the Joint Administration of
                 Chapter 11 Cases [Docket No. 2];

          2.     Notice of Designation of Complex Chapter 11 Case [Sea Girt LLC Docket No.3
                 and National Rifle Association of America Docket No. 3];


1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


NOTICE OF HEARING                                                                                    PAGE 1
90309v1
Case 21-30080-hdh11 Doc 8 Filed 01/19/21            Entered 01/19/21 13:37:48        Page 2 of 5


          3.   Debtors’ Emergency Motion for Entry of an Order Extending the Time to File
               Schedules and Statements [Docket No. 4];

          4.   Debtors’ Emergency Motion for Authority to Continue Use of Existing Cash
               Management System, Maintain Existing Bank Accounts, Pay Certain Costs and
               Fees Associated with Credit Card Transactions, and Continue Use of Existing
               Business Forms [Docket No. 5];

          5.   Debtors’ Emergency Motion for Interim and Final Orders Authorizing Payment of
               Prepetition Employee Wages, Compensation, and Employee Benefits and Granting
               Related Relief [Docket No. 6];

          6.   Debtors’ Emergency Motion for Interim and Final Orders Authorizing the Debtors
               to Pay Certain Prepetition Taxes [Docket No. 7]; and

          PLEASE TAKE FURTHER NOTICE that the hearing will be conducted by

videoconference and teleconference via Webex. The Webex hearing link will be posted to Judge

Hale’s Hearing Dates and Calendar web page prior to the hearing and may be accessed from the

following link:     https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-hearing-

dates. Parties attending the hearing are requested to include their names on the Court’s electronic

sign-in sheet located on Judge Hale’s web page under “Electronic Appearances” located at the link

given above. Parties should also review, prior to the hearing, the Webex information attached

hereto.

Dated: January 19, 2021.

                                             Respectfully submitted,

                                             /s/ Patrick J. Neligan, Jr.
                                             Patrick J. Neligan, Jr.
                                             State Bar. No. 14866000
                                             Douglas J. Buncher
                                             State Bar No. 03342700
                                             John D. Gaither
                                             State Bar No. 24055516
                                             NELIGAN, LLP
                                             325 North St. Paul, Suite 3600
                                             Dallas, Texas 75201
                                             Telephone: 214-840-5333
                                             Facsimile: 214-840-5301


NOTICE OF HEARING                                                                          PAGE 2
90309v1
Case 21-30080-hdh11 Doc 8 Filed 01/19/21   Entered 01/19/21 13:37:48   Page 3 of 5


                                    pneligan@neliganlaw.com
                                    dbuncher@neliganlaw.com
                                    jgaither@neliganlaw.com

                                    PROPOSED COUNSEL FOR DEBTORS




NOTICE OF HEARING                                                          PAGE 3
90309v1
Case 21-30080-hdh11 Doc 8 Filed 01/19/21                 Entered 01/19/21 13:37:48            Page 4 of 5

                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                 OFFICE OF THE CLERK




                                             October 9, 2020

                                      CLERK’S NOTICE 20-04

           PARTICIPATING IN BANKRUPTCY COURT HEARINGS BY VIDEOCONFERENCE

During the COVID-19 Pandemic, the Northern District of Texas Bankruptcy Court is conducting most of
its hearings virtually, using WebEx video conferencing. There is no fee/charge of any kind for the
participants, although you will have to download the WebEx application to your electronic device. The
WebEx meeting link, meeting number, and access code will be posted on the judge’s webpage and/or on
the ECF docket for the case. Please review the information below prior to participating in a hearing via
WebEx.

 CONNECTION INSTRUCTIONS FOR PARTICIPATING IN A WEBEX VIRTUAL HEARING
The court will allow participation in a virtual hearing using either of the following two methods. Please
connect at least 10 minutes prior to the hearing time. It is recommended that attorneys discuss the logistics
of the WebEx appearance with their clients/witnesses at least 48 hours before the hearing.

Option 1: Using the WebEx app on your smartphone, tablet, laptop, or desktop.
It is strongly preferred that participants who may speak during a hearing use the WebEx application rather
than using the “call-in" option described in Option 2.
Attorneys and/or witnesses who anticipate offering extensive testimony or legal argument or conducting
examination are required to utilize the video function. The court may consider special requests for other
appearance options on a case by case basis.
Please connect using only one device. Using two or more devices may cause audio feedback issues.
If using a phone or tablet for video, it should be set in a stationary position. Holding a phone or tablet in
your hand while speaking does not yield a good video for the court.
NOTE: If you are experiencing audio issues when using the WebEx application, you may use the “Call
Me At” selection under “Audio Connection” to move just the audio portion of the WebEx conference to
your telephone.


Option 2: Call-in via phone (audio only).
The meeting number/access code changes with each meeting and will be made available, along with the
dial-in number on the WebEx link and instructions sheet found on the judge’s webpage and/or on the ECF
docket for the case.
    Case 21-30080-hdh11 Doc 8 Filed 01/19/21                  Entered 01/19/21 13:37:48           Page 5 of 5


                                     HELPFUL HINTS AND ETIQUETTE

•   Please use the mute function when you are not speaking. Please be aware that sometimes the court mutes
    everyone when there is background noise. When you want to speak, make sure you are not on mute. Call-
    in users should dial *6 to unmute your line.

•   Remember to state your name for the record each time before speaking and speak slowly and clearly so the
    court can get a good record.

•   Use headphones whenever possible, especially if using a desktop PC with external speakers. We have found
    that newer iPhones provide the best visual and audio feed – better than most desktop computers. If you are
    on a personal computer, headphones or earbuds are required for those who need to speak during the
    hearing.

•   During examination, attorneys and witnesses should use a separate camera and microphone when
    possible. To avoid feedback, parties using separate devices must not be in the same room. The court may
    consider special requests on a case by case basis.

•   WebEx participants may use the "share" button to easily share their screen or document with the court or
    other WebEx participants. Press “stop sharing” to remove the presentation from the meeting.

•   When making an appearance from a vehicle, please park in a safe location with windows rolled up (to
    minimize background distraction and noise) and use a headset that is ear-to-phone (not the vehicle’s hands-
    free speaker-phone option).

•   Suggestions for participating in a WebEx hearing from home: If you are having connectivity problems,
    turn off devices that may be using bandwidth on your home network. Devices or applications such as
    Facetime, Roku, streaming media players, video games, or large downloads can negatively impact the audio
    and video quality of the WebEx meeting.

•   Participants are reminded that they should wear attire suitable for court.

•   Participants who wish to test their WebEx connection or the share screen functionality in advance of the
    hearing may arrange a “practice run” by contacting the courtroom deputy.


                                  EXHIBITS AND DEMONSTRATIVE AIDS
    Exhibits should be filed ahead of time by the date that they would normally be exchanged pursuant to our
    local rules using the "notice" or "list (witness/exhibit/generic)" event in ECF. For voluminous exhibits,
    please contact the courtroom deputy, as it may be necessary for you to provide the court with an exhibit
    notebook or zip file in advance of the hearing.
    Demonstrative aids and Power Points should also be filed prior to the hearing, if possible. If not, WebEx
    has the ability to allow you to share your screen, or a particular document, with everyone in the hearing. If
    these documents are admitted as exhibits, they would then have to be filed after the hearing.
    During the hearing, lawyers can refer to (and offer) their exhibits by referencing the exhibit’s docket
    number for the court and all to access. After the hearing, the court will create a Minute Entry reflecting
    which exhibits were admitted. You should consider emailing exhibits to witnesses ahead of time since they
    may not have access to PACER.
